UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COLLEY & COLLEY COAL COMPANY,        
                      Petitioner,
                 v.
DELTA BREEDING, widow of Clyde
Breeding; DIRECTOR, OFFICE OF                   No. 02-1258
WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
                      Respondents.
                                     
            On Petition for Review of an Order of the
                     Benefits Review Board.
                          (01-291-BLA)

                      Argued: December 4, 2002

                      Decided: March 11, 2003

      Before NIEMEYER and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Denied in part, granted in part and remanded by unpublished per
curiam opinion. Senior Judge Hamilton wrote a separate opinion con-
curring in part and dissenting in part.


                            COUNSEL

ARGUED: Ronald Eugene Gilbertson, BELL, BOYD & LLOYD,
P.L.L.C., Washington, D.C., for Petitioner. Timothy S. Williams,
2             COLLEY & COLLEY COAL CO. v. BREEDING
Office of the Solicitor, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondent Director; Gregory R.
Herrell, ARRINGTON, SCHELIN & HERRELL, P.C., Bristol, Vir-
ginia, for Respondent Breeding. ON BRIEF: Eugene Scalia, Solicitor
of Labor, Donald S. Shire, Associate Solicitor, Christian P. Barber,
Counsel for Appellate Litigation, Office of the Solicitor, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent Director.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following multiple hearings and agency decisions, the Benefits
Review Board of the Department of Labor awarded black lung bene-
fits to Clyde Breeding on February 8, 2002. On appeal, Colley & Col-
ley Coal Company contends that the Board erred in concluding that
Breeding had worked at least 15 years in coal mine employment, thus
entitling him to a regulatory presumption of total disability due to
pneumoconiosis, and that Colley & Colley’s medical evidence failed
to rebut that presumption. For the reasons that follow, we affirm the
Board’s conclusion that Breeding worked as a coal miner for at least
15 years, but we remand on its conclusion that Colley & Colley’s
medical evidence did not rebut the presumption that Breeding’s dis-
ability was due to pneumoconiosis.

                                  I

  Clyde Breeding worked as a coal miner for several different coal
companies from 1941 to 1970, last working in that capacity for Colley
& Colley Coal Company. Thereafter, he worked another 13 years as
a State mine inspector. During his entire employment — a period of
more than 40 years — Breeding smoked a pack of cigarettes a day
until he quit in 1983.
               COLLEY & COLLEY COAL CO. v. BREEDING                     3
   On September 29, 1980, Breeding filed a claim for benefits under
the Black Lung Benefits Act, and, following a hearing, the Adminis-
trative Law Judge ("ALJ") awarded Breeding benefits.

   Following an appeal of that award, the Benefits Review Board
("Board") remanded the case to the ALJ to reconsider whether Colley
& Colley’s medical evidence rebutted the presumption under 20
C.F.R. § 718.305 of total disability due to pneumoconiosis, which the
Board found applicable based in part on its inclusion of Breeding’s
government mine inspection work as qualifying employment for pur-
poses of the Act. Colley & Colley filed a motion with the Board for
reconsideration.

   While the motion for reconsideration was pending, on March 25,
1992, Breeding died. His wife, Delta Breeding, thereafter filed a
claim for survivors’ benefits. After an initial determination of eligibil-
ity, Delta Breeding’s file was forwarded for association with Breed-
ing’s original claim. In addition, Delta Breeding continued her
husband’s original claim.

   The Board granted Colley & Colley’s motion for reconsideration
and, after rehearing the case en banc, concluded that qualifying
employment did not include Breeding’s years as a government mine
inspector. The Board remanded the case to the ALJ for recalculation
of Breeding’s years of coal mine employment.

   On remand, the ALJ (a different one) denied benefits. In his deci-
sion and order dated December 12, 1995, the ALJ found the evidence
insufficient both to establish pneumoconiosis and to invoke the
§ 718.305 presumption that Breeding’s total disability was due to
pneumoconiosis. Considering whether Breeding worked at least 15
years to invoke the presumption, the ALJ

     employed a methodology whereby he adopted the highest
     quarterly wage earned during specific periods as represent-
     ing full-time employment for such periods and assigning a
     percentage of full-time work for quarters where [Breeding]
     earned less than this amount.
4             COLLEY & COLLEY COAL CO. v. BREEDING
Employing this method, the ALJ found that between 1941 and 1963,
Breeding had worked 4.46 years in coal mine employment. Adding
that figure to the 8 years from 1963-1970 conceded by Colley & Col-
ley, the ALJ credited Breeding with 12.46 years of coal mine employ-
ment. With this finding, Breeding was not entitled to the presumption
under § 718.305.

   On appeal, the Board affirmed the finding that Breeding had 12.46
years of qualifying coal mine employment, but it remanded to the
ALJ for reconsideration of the medical evidence regarding pneumoco-
niosis.

  On remand, the ALJ (again a different one), relying in part on evi-
dence contained in the file in the claim of Breeding’s widow, awarded
benefits.

   On appeal, the Board again vacated the award and remanded for
consideration of Breeding’s claim based only on the record in his case
or, alternatively, for consolidation of the two claims and further
development of the widow’s record, which had been improperly cur-
tailed.

   Again on remand, the ALJ consolidated the two claims and
remanded the case to the District Director for further development of
the record in the consolidated case. The District Director, upon
accepting additional evidence, recalculated Breeding’s length of
employment at 16.75 years and awarded benefits. The new evidence
included the fact that Breeding’s employment at Wright’s Super Mar-
ket was actually employment in Wright’s coal mine operation, not at
the supermarket itself.

   Following the District Director’s new findings, the case was trans-
ferred back to the ALJ, who awarded benefits on October 30, 2000.
The ALJ (yet again a different one) found that Breeding was entitled
to the § 718.305 presumption and that Colley & Colley had failed to
rebut the presumption. As to Breeding’s coal mine work history, the
ALJ followed the District Director’s method:

    [T]he method used to arrive at the figure of 16.75 years of
    coal mine employment involved identifying the [Bureau of
               COLLEY & COLLEY COAL CO. v. BREEDING                   5
    Labor Statistics] average daily wage earned by miners in a
    particular year and multiplying that figure by 125 to arrive
    at an "Earning Standard" for each year that Mr. Breeding
    engaged in coal mine employment. If Mr. Breeding’s actual
    annual wages, as recorded by the Social Security Adminis-
    tration, exceeded the Earnings Standard for that year, he was
    credited with a year of coal mine employment.

Using this method, the ALJ found that Breeding had worked 16.75
years in coal mine employment from 1941 through 1970 and thus was
entitled to the § 718.305 presumption that his disability was due to
pneumoconiosis.

   In his analysis of the medical rebuttal evidence offered by Colley
& Colley, the ALJ discounted the reports of four physicians (Drs.
Castle, Dahhan, Hansbarger, and Tomashefski), who gave their opin-
ion that Breeding’s disability was not caused by coal mine employ-
ment but rather by smoking. Because these physicians discussed the
medical, not legal, definition of pneumoconiosis, the ALJ rejected
their reliability and relied instead on the reports of five other physi-
cians (Drs. Buddington, Garzon, Kanwal, O’Neill, and Schmidt), who
attributed Breeding’s disability either to a chronic respiratory impair-
ment of which pneumoconiosis was a contributing factor or to an
obstructive airways disease with a restrictive component, which can
be a manifestation of pneumoconiosis.

   The Board affirmed the ALJ’s award of benefits in a decision and
order dated February 8, 2002. The Board agreed that Breeding
worked 16.75 years in coal mine employment and was therefore enti-
tled to the § 718.305 presumption and that the medical evidence sub-
mitted by Colley & Colley failed to rebut the presumption.

  To challenge both of these conclusions, Colley & Colley filed this
Petition for Review.

  We review the ALJ’s findings as affirmed by the Benefits Review
Board to determine whether they are in accordance with the law and
supported by substantial evidence. Island Creek Coal Co. v. Compton,
211 F.3d 203, 207 (4th Cir. 2000). In our review, we will "not
reweigh the evidence or substitute our views for those of the ALJ,"
6              COLLEY & COLLEY COAL CO. v. BREEDING
Lane v. Union Carbide Corp., 105 F.3d 166, 170 (4th Cir. 1997), but
we must address "whether all of the relevant evidence has been ana-
lyzed and whether the ALJ has sufficiently explained his rationale in
crediting certain evidence," Milburn Colliery Co. v. Hicks, 138 F.3d
524, 528 (4th Cir. 1998). As to medical evidence in particular, we rec-
ognize that "it is the province of the ALJ to evaluate the physicians’
opinions," but nonetheless the ALJ "must examine the reasoning
employed in a medical opinion in light of the objective material sup-
porting that opinion, and also must take into account any contrary
results or diagnoses." Island Creek Coal Co., 211 F.3d at 211. We
review decisions of law de novo. Armco, Inc. v. Martin, 277 F.3d 468,
473 (4th Cir. 2002).

                                  II

   Colley & Colley first contends that the Board’s conclusion that
Breeding worked for 16.75 years in coal mine employment, entitling
him to the presumption under 20 C.F.R. § 718.305, was erroneous. It
argues that the ALJ’s 1995 calculation of 12.46 years, which had been
affirmed by the Board, became the law of the case and therefore pre-
cluded subsequent departure from that calculation and its underlying
formula. Breeding relied on the § 718.305 presumption to establish
the necessary element of his claim that his total disability was due to
pneumoconiosis. See Island Creek Coal, 211 F.3d at 207; 20 C.F.R.
§§ 718.201-.204.

   In recalculating the years of employment in his 2000 decision and
order, the ALJ stated that the previous method was not law of the case
because "it involves a question of fact and not one of law." Noting the
additional evidence submitted by Breeding’s widow, as well as sev-
eral other periods of coal mine employment that were reflected on
Breeding’s Social Security Itemized Statement of Earnings not pre-
ciously included, the ALJ stated that the calculation of 12.46 years of
coal mine employment was a finding "based, at least in part, on a mis-
take of fact." The ALJ conceded that if he adhered to the underlying
method, Breeding’s years of coal mine employment would amount to
14.18 years, but because the ALJ considered the approach used by the
District Director to be "fairer" than that used in 1995, he concluded
that 16.75 years was the proper amount of qualifying employment.
The Board affirmed.
               COLLEY & COLLEY COAL CO. v. BREEDING                     7
   We conclude that the Board did not err in this regard. In 1999, it
permitted further evidentiary development of the record relevant to
both the miner’s claim and the widow’s claim if the ALJ chose to
consolidate the two, and pursuant to that grant, new evidence regard-
ing Breeding’s coal mine work history was submitted to the District
Director. By permitting new evidence and new findings, the Board
necessarily reopened the previous ruling on work history because the
evidence, as expanded, no longer supported the finding of 12.46
years. Accordingly, that finding, along with the facts supporting it,
was no longer binding on the ALJ. The law-of-the-case doctrine is not
so restrictive that it binds a judicial officer, entitled to take new evi-
dence and make new findings, to an earlier finding — even if it was
a mixed question of law and fact — particularly when the preexisting
evidence no longer supported the finding asserted to be the law of the
case. See Sejman v. Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir.
1988) (stating that the judicial doctrine does not operate when "a sub-
sequent trial produces substantially different evidence"); Smith v.
North Carolina, 528 F.2d 807, 810 (4th Cir. 1975) (stating that the
district court was not bound by law of the case when new evidence
established a conclusion previously found erroneous on appeal).

  Furthermore, we find no error in the particular method employed
by the ALJ. As the Board found, Colley & Colley "has not identified
any factual error produced by the application of this method or
explained how it has suffered actual prejudice that would be rectified
on remand." Because the Black Lung Benefits Act, at the time rele-
vant to this appeal, permitted any evidence to establish "regular
employment," see 20 C.F.R. § 718.301(a) (2000), and calculated a
year of "regular employment" as a minimum of 125 work days, see
Armco, 277 F.3d at 472-75, we conclude that the ALJ’s method, ulti-
mately finding 16.75 years of qualifying employment, was not error.

   Accordingly, we deny Colley & Colley’s petition for review on this
issue.

                                   III

   Colley & Colley also contends that the ALJ erred in his weighing
of the medical evidence submitted to rebut the § 718.305 presump-
tion. It argues that the ALJ improperly discounted the opinions of cer-
8              COLLEY & COLLEY COAL CO. v. BREEDING
tain physicians based on "the judge’s determination that these
physicians relied upon a ‘medical’ not the ‘legal’ definition of pneu-
moconiosis." We agree with Colley & Colley on this issue.

   As we stated in Stiltner v. Island Creek Coal Co., 86 F.3d 337, 339
(4th Cir. 1996), in the context of a similar regulatory presumption, the
rebuttal standard "requires the employer to rule out any causal rela-
tionship between the miner’s disability and his coal mine employment
by a preponderance of the evidence." Thus, the ALJ must consider
whether the physician found that the miner’s disability was caused by
coal dust exposure. Any conclusions by a doctor as to legal versus
medical pneumoconiosis, even if in error, were irrelevant to the ALJ’s
task, which was to determine whether the evidence was sufficient to
overcome the presumption of causation.

   Rather than addressing the issue of causation, the ALJ improperly
relied on a distinction between medical and legal pneumoconiosis as
justification for disregarding certain opinions. The ALJ thus credited
the opinions of Drs. Buddington, Garzon, Kanwal, O’Neill, and Sch-
midt over the conflicting opinions of Drs. Castle, Dahhan, Hansbar-
ger, and Tomashefski. Because the reasons offered by the ALJ for
discounting these four opinions go to the issue of establishing pneu-
moconiosis, not causation, the reasons were insufficient. See Milburn
Colliery, 138 F.3d at 528. And as a result, the ALJ failed to consider
direct evidence relevant to the issue of causation. See id.; see also 30
U.S.C. § 923(b) (stating that, in the adjudication of claims under the
Act, "all relevant evidence shall be considered"). For example, Dr.
Hansbarger concluded that exposure to coal dust did not cause Breed-
ing’s emphysema, finding that Breeding’s emphysema was consistent
with his 40-year history of cigarette smoking. Dr. Tomashefski con-
cluded that "neither simple coalworkers’ pneumoconiosis, coal dust
exposure nor coal mine employment is a cause of Mr. Breeding’s dif-
fuse emphysema" or his chronic bronchitis and that, instead, these
conditions "were caused by his longstanding cigarette smoking habit."
Dr. Dahhan concluded that Breeding’s condition was due to "severe
emphysema resulting from his smoking habit" and not to coal mine
employment. And Dr. Castle concluded that Breeding "did not have
any disability during life due to pneumoconiosis, but rather was dis-
abled as a result of tobacco smoke induced pulmonary emphysema."
               COLLEY & COLLEY COAL CO. v. BREEDING                   9
   Moreover, in crediting other opinions, the ALJ likewise overlooked
causation evidence in them, resting instead on the physician’s discus-
sion of the presence of pneumoconiosis or manifestations of it. For
example, in crediting Dr. Garzon’s report, the ALJ overlooked the
physician’s conclusion that Breeding’s disease was "most likely
related to the long history of cigarette smoking." And in crediting Dr.
O’Neill’s report, the ALJ overlooked the physician’s conclusion that
Breeding’s "respiratory impairment was caused by his chronic ciga-
rette smoking." The ALJ failed to consider sufficiently this and other
evidence before him on the issue of causation.

  Because we are not in a position to reweigh the medical evidence,
see Lane, 105 F.3d at 170, we grant the petition on this issue and
remand this case to the Board with instructions to remand it to the
ALJ for reconsideration of the medical opinion evidence.

                        PETITION FOR REVIEW DENIED IN PART

                AND GRANTED IN PART AND CASE REMANDED

HAMILTON, Senior Circuit Judge, concurring in part and dissenting
in part:

   I agree with the holding in the majority opinion that the Board did
not err in affirming the ALJ’s finding that Clyde Breeding had
worked at least fifteen years in coal mine employment, thus entitling
him to a rebuttable presumption of total disability due to pneumoconi-
osis under 20 C.F.R. § 718.305. However, I disagree with the opin-
ion’s holding that the last of four different ALJs to have reviewed this
case erred in his weighing of the medical evidence submitted to rebut
this presumption. My review of the record reveals no such error.
Accordingly, I concur in Parts I and II of the majority opinion, but
dissent from Part III. I would affirm the award of benefits in favor of
Delta Breeding, thus putting to an end a controversy that has shame-
fully lasted some twenty-two years.